DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 4/22/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flexible pieces" in claim 1 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Everything can be .
The term "flexible pieces" in claim 2 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Everything can be considered to have some flexibility. At which point would the pieces be considered flexible or fixed?  The Examiner requests that that Applicant please clarify.
The term "flexible pieces" in claim 8 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Everything can be considered to have some flexibility. At which point would the pieces be considered flexible or fixed?  The Examiner requests that that Applicant please clarify.
The term "flexible pieces" in claim 10 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Everything can be considered to have some flexibility. At which point would the pieces be considered flexible or fixed?  The Examiner requests that that Applicant please clarify.
The term "flexible pieces" in claim 11 is a relative term which renders the claim indefinite.  The term "flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the Everything can be considered to have some flexibility. At which point would the pieces be considered flexible or fixed?  The Examiner requests that that Applicant please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Johnson et al. (2008/0188069).
Regarding claim 1, Johnson discloses a system, comprising: a circular frame 910 comprising a first side and a second side opposite the first side, wherein the circular frame comprises an aperture formed therethrough; an insert (chuck 920) disposed within the aperture; two clamps 934 a,c disposed on the first side along the circular frame, wherein the two clamps 934a,c are configured to contact the second wafer at respective clamp locations; and a plurality of pieces configured to secure the insert within the aperture, the plurality of pieces comprising both fixed and flexible pieces (chuck pressure pins 936), the plurality of pieces comprising two fixed pieces disposed respectively adjacent to the clamp locations along the second side of the circular frame (figures 15-16).  As stated in the 112 2nd above, it is unclear what is considered flexible.  Therefore, the pressure pins are both fixed and flexible.  They meet the claim limitation.  

The limitation “wherein both the first wafer and the second wafer are configured for eutectic bonding when heated” is intended function and does not further limit the system.  As per MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
Regarding claim 2, Johnson discloses that the plurality of pieces comprises more flexible pieces than fixed pieces (figure 15).  
Regarding claim 3, Johnson discloses that the two fixed pieces 936 are within 45 degrees of the clamp locations (figure 15-16).  There are many fixed pieces. Two of the fixed pieces are 45 degrees from the clamp locations.

Regarding claim 5, Johnson discloses that the clamp locations are 180 degrees apart from each other (figure 15-16).  
Regarding claim 6, Johnson discloses that the two fixed pieces 936 are 180 degrees apart from each other (figure 15-16).  There are many fixed pieces. Two of the fixed pieces are 45 degrees from the clamp locations.
Regarding claim 7, the limitation “the second side of the circular frame faces a heater configured to heat the first wafer and the second wafer for the eutectic bonding” is functional and does not further limit the apparatus.   
Regarding claim 10, Johnson discloses a system, comprising: a frame 910 comprising a first side and a second side opposite the first side, wherein the frame comprises an aperture formed therethrough; an insert (chuck 920) disposed within the aperture; two clamps 934 a,c disposed on the first side, wherein the two clamps are configured to secure the wafers at respective clamp locations; and a plurality of both fixed pieces and flexible pieces (pressure pins 936) configured to secure the insert within the aperture, wherein the plurality of both fixed pieces and flexible pieces comprises two fixed pieces that are disposed respectively adjacent to the clamp locations along the second side of the frame (figures 15-16).  As stated in the 112 2nd above, it is unclear what is considered flexible.  Therefore, the pressure pins are both fixed and flexible.  They meet the claim limitation.  
 
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). As the references and the claimed apparatus are patentably indistinguishable, the apparatus of the prior art is reasonable expected to be able to perform the claimed functionality.
Regarding claim 11, Johnson discloses that the plurality of both fixed pieces and flexible pieces comprises more flexible pieces than fixed pieces.  As stated in the 112 2nd above, it is unclear what is considered flexible.  Therefore, the pressure pins are both fixed and flexible.  They meet the claim limitation.  
Regarding claim 12, Johnson discloses that the two fixed pieces 936 are 180 degrees apart from each other (figure 15-16).  There are many fixed pieces. Two of the fixed pieces are 45 degrees from the clamp locations.
Regarding claim 13, the limitation “wherein the wafers comprise a first wafer and a second wafer that are separated by a flag abutting extremities of the first wafer and the second wafer” are material worked upon and do not further limit the apparatus.   
Regarding claim 14, Johnson discloses that the two fixed pieces are about 180 degrees apart from each other.  Any of the chuck pressure pins can be considered the fixed pieces.  Therefore, there are two that are 180 degrees from each other.
Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIN B SAAD/Primary Examiner, Art Unit 1735